Citation Nr: 0833591	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for fallen arches with 
calluses, contracted toes, bilateral and left foot bone 
deformity, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from June 1971 
to January 1976 with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board and remanded in 
March 2005 and in September 2006.

The Board notes that the veteran originally requested a 
hearing but withdrew this request in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his or her claim at that level.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  When the agency of 
original jurisdiction receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in the statement of the case or a 
supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  
38 C.F.R. § 19.31(b)(1).  Further, when evidence is received 
prior to the transfer of a case to the Board, a supplemental 
statement of the case must be furnished to the veteran, and 
his or her representative, if any, as provided in 38 C.F.R. 
§ 19.31 unless the additional evidence is duplicative or not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  
There appears to be no legal authority for a claimant to 
waive, or the RO to suspend, this requirement.  38 C.F.R. 
§ 20.1304(c).

In this case, the appeal was remanded to the AMC in September 
2006 at the request of the veteran for RO-level review of 
newly submitted evidence at that time.  The AMC performed the 
requested actions and issued a supplemental statement of the 
case in October 2007 (sent in November 2007), which 
readjudicated the claim based upon the evidence of record at 
that time. Shortly thereafter, in December 2007, the AMC 
received a submission from the veteran including a statement 
from the veteran's employer dated in December 2007; the 
employer's new statement concerned the impact of the 
veteran's "chronic foot pain" upon her ability to perform 
her job and special arrangements that will now be made to 
accommodate her disability.  A review of the claims-folder 
reveals that this statement is not duplicative of any prior 
evidence of record.  Another copy of this evidence was 
received at the RO in Houston in January 2008.  Subsequently, 
the case was returned to the Board later in January 2008 
without any issuance of a supplemental statement of the case 
as required by 38 C.F.R. § 19.37(a).  Accordingly, this case 
must be returned to the AMC for appropriate consideration and 
issuance of a supplemental statement of the case.

Additionally, the Board notes that while a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  In this case, the 
veteran was afforded a VA examination most recently in April 
2004, more than four years ago.  Subsequent evidence and 
correspondence from the veteran reasonably suggests 
progression in the severity of her disability on appeal, 
including the recent December 2007 letter from her employer 
which appears to describe new accommodations being necessary 
to allow her to work with her foot disabilities.

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).

2.  The RO should arrange for a new VA 
examination by a foot specialist to 
ascertain the current severity of the 
veteran's service-connected disabilities 
of the feet.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail to 
allow for evaluation under applicable VA 
rating criteria.  In particular, the 
examiner is asked to respond to the 
following:

a)  Please specifically identify all 
diagnoses found for the veteran's feet.  
For each identified diagnosis, please 
indicate whether or not it is medically 
related to the veteran's recognized 
service-connected pathology of "fallen 
arches with calluses, contracted toes, 
bilateral and left foot bone 
deformity."

b)  Is there x-ray evidence of 
degenerative changes of either foot 
associated with the service-connected 
pathology?

c)  For either foot, is there marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achilles on manipulation, not 
improved by orthopedic shoes or 
appliances?

d)  For either foot, is there marked 
contraction of plantar fascia with 
dropped forefoot, all toes hammertoes, 
very painful callosities, and marked 
varus deformity?

e)  Regarding any foot diagnoses found 
to be related to the veteran's service-
connected pathology, the examiner is 
asked to offer an assessment as to 
whether the disability is most fairly 
characterized as slight, moderate, 
moderately severe, or severe.  The 
examiner is also asked to address 
whether there is actual loss of use of 
either foot.

f)  Clinical findings, including any 
pertinent ranges of motion, should be 
reported.  If possible, the examiner 
should report the point (in degrees) at 
which pain functionally limits the 
useful range of motion during any range 
of motion testing.

g)  If possible, the examiner should 
also report whether there is any 
additional functional loss due to 
fatigue, weakness, or incoordination, 
including during flare-ups.

3.  After completion of the above, the RO 
should review the expanded record, to 
include all additional evidence received 
since the most recent supplemental 
statement of the case, and readjudicate 
the issue.  Unless the full benefit sought 
by the veteran is granted, the RO should 
furnish the veteran with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




